Exhibit 10.2

FORM OF

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of •, 2006, by and among SunPower Corporation, a Delaware corporation
(“Parent”), and the securityholders listed on Schedule A hereto.

BACKGROUND

A. Parent, Pluto Acquisition Company LLC, a Delaware limited liability company
and a direct wholly owned subsidiary of Parent (“Merger Sub”), PowerLight
Corporation, a California corporation (the “Company”), and Thomas L. Dinwoodie,
as the representative of certain shareholders of the Company, have entered into
an Agreement and Plan of Merger dated as of November 15, 2006, as amended by
that certain First Amendment to Agreement and Plan of Merger dated as of
December 21, 2006, by and between Parent and the Company (the “Merger
Agreement”), pursuant to which the Company will be merged with and into Merger
Sub, and shares of Company Capital Stock held by the shareholders of the Company
will be exchanged for cash and shares of Parent Common Stock.

B. The execution and delivery of this Agreement is a condition to the
obligations of Parent and the Company consummate the transactions contemplated
by the Merger Agreement.

AGREEMENT

The parties hereto hereby agree as follows:

1. DEFINITIONS

(a) General. Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Merger Agreement.

(b) Certain Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Convertible Securities” shall mean stock or other securities directly or
indirectly convertible into or exchangeable or exercisable for shares of Parent
Common Stock (including, without limitation, options, warrants or other rights
to purchase or otherwise acquire Parent Common Stock).

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor form under the Securities Act.

“Holder” shall mean any Person owning or having the right to acquire Registrable
Securities or any assignee thereof in accordance with Section 2(g).

“Pre-Closing Information” shall mean (i) with respect to Parent, information
regarding Parent and its Subsidiaries that either relates to events that
occurred prior to the Closing or was first provided by Parent to the Company or
its Affiliates prior to the



--------------------------------------------------------------------------------

Closing, including, without limitation, all information regarding Parent or its
Subsidiaries contained in the Private Placement Information Statement or any
document filed by Parent with the SEC prior to the Closing, and (ii) with
respect to the Holders, information regarding the Company and its Subsidiaries
that either relates to events that occurred prior to the Closing or was first
provided by the Company or its Affiliates to Parent prior to the Closing,
including, without limitation, all information regarding the Company or its
Subsidiaries contained in the Private Placement Information Statement.

“Prospectus” means any prospectus (including each amendment and supplement
thereto) that forms a part of any Registration Statement.

“Register,” “registered” and “registration” refer to the registration of a
distribution of securities under the Securities Act.

“Registrable Securities” means (i) the shares of Parent Common Stock issued or
issuable in the Merger (excluding shares the issuance or resale of which is
registered or to be registered on Form S-8 pursuant to Section 4.14 of the
Merger Agreement or otherwise), and (ii) any other shares of Parent Common Stock
or other securities (including Parent Common Stock issuable upon conversion or
exercise of any Convertible Securities) issued in exchange for or replacement
of, any of the shares of Parent Common Stock referred to in clause (i), and
(iii) any other shares of Parent Common Stock or other securities (including
Parent Common Stock issuable upon conversion or exercise of any Convertible
Securities) issued as a dividend or other distribution with respect to any of
the shares of Parent Common Stock referred to in clause (i), except for
securities other than Parent Common Stock as to which no registration rights are
being extended by Parent in connection with such dividend or other distribution;
provided, however, that Registrable Securities shall cease to be Registrable
Securities if and when (A) the Holder thereof Transfers them to a transferee and
does not assign to such transferee in accordance with Section 2(g) such Holder’s
rights under this Agreement with respect thereto, or (B) the Holder thereof
Transfers them to a transferee in a transaction registered under the Securities
Act or exempt from registration under the Securities Act, with the result, in
either such case, that they do not constitute “restricted securities” (as such
term is defined in Rule 144) in the hands of such transferee; and, provided
further, that the shares described in clauses (i) and (iii) above shall cease to
be Registrable Securities five years after the Closing.

“Registrable Securities then outstanding” means, as of any particular time, all
Registrable Securities that are either shares of Parent Common Stock that are
then outstanding or shares of Parent Common Stock that are issuable upon the
exercise, conversion or exchange of securities that are then outstanding and
immediately exercisable, convertible or exchangeable.

“Registration Termination Date” shall mean the earliest to occur of the
following: (i) the first date when all of the Registrable Securities registered
under the Registration Statement (as such term is defined in Section 2(a)) shall
have been sold, (ii) the first date when all Registrable Securities may be sold
by the Holders thereof without restriction in compliance with Rule 144 and Rule
145 within a ninety-day period, and (iii) the first date when no Registrable
Securities remain outstanding.

 

-2-



--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.

“Rule 145” shall mean Rule 145 promulgated under the Securities Act and any
successor or substitute rule, law or provision.

“Shareholder Agreement” shall mean any executed shareholder agreement in the
form attached to the Merger Agreement as Exhibit N.

“Transfer” means any transaction by which a Person directly or indirectly sells,
transfers or otherwise disposes of a security or any interest therein.

2. REGISTRATION RIGHTS

(a) S-3 Registration.

(i) As soon as practicable after the Closing, but in no event later than two
business days after the Closing, Parent shall prepare and file with the SEC a
registration statement on Form S-3 for the purpose of registering under the
Securities Act all of the Registrable Securities for resale by, and for the
account of, the Holders as selling stockholders thereunder (such registration
statement, as amended or supplemented from time to time, and together with any
replacement or substitute registration statements, the “Registration
Statement”). The Registration Statement would permit the Holders to offer and
sell, on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act, any or all of the Registrable Securities.

(ii) Parent shall use its reasonable best efforts to have the Registration
Statement declared effective by the SEC as promptly as practicable and to keep
the Registration Statement effective during the period beginning with the
declaration by the SEC of its effectiveness until the Registration Termination
Date. From and after the Registration Termination Date, Parent shall be entitled
to withdraw the Registration Statement, and the Holders shall have no further
right to offer or sell any of the Registrable Securities pursuant to the
Registration Statement (or any Prospectus relating thereto).

(b) Obligations of Parent. In connection with any registration contemplated by
Section 2(a), Parent shall:

(i) Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus used in connection with the
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the contemplated distribution of all securities
covered by such Registration Statement for so long as Parent is required to
maintain the effectiveness of the registration under Section 2(a);

(ii) Furnish to the Holders such numbers of copies of the applicable
Registration Statement (and each amendment and supplement thereto) and of a
Prospectus, including any preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request, in order to facilitate the distribution of Registrable
Securities owned by them;

 

-3-



--------------------------------------------------------------------------------

(iii) Notify each Holder of Registrable Securities covered by such Registration
Statement, at any time when a related Prospectus is required to be delivered
under the Securities Act, of the occurrence of any event as a result of which
such Prospectus contains an untrue statement of a material fact or omits any
fact necessary to make the statements therein not misleading in light of the
circumstances in which they are made; and, thereafter, subject to Section 2(f),
Parent shall promptly prepare (and, when completed, give notice to each selling
Holder) a supplement or amendment to such Prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading in light of the
circumstances in which they are made; provided, however, that upon such
notification by Parent, the selling Holders shall not offer or sell Registrable
Securities unless and until (A) Parent has notified such selling Holders that it
has prepared a supplement or amendment to such Prospectus and delivered copies
of such supplement or amendment to such selling Holders, or (B) Parent has
advised such selling Holders in writing that the use of the applicable
Prospectus may be resumed (it being understood and agreed by Parent that the
foregoing proviso shall in no way diminish or otherwise impair Parent’s
obligation to promptly prepare a Prospectus amendment or supplement as above
provided in this Section 2(b)(iii) and deliver copies of same as above provided
in Section 2(b)(ii));

(iv) Use commercially reasonable efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably appropriate, as
reasonably requested by any of the selling Holders, to keep such registration or
qualification in effect for so long as such Registration Statement remains in
effect, and to take any other reasonable action which may be necessary to enable
such Holder to consummate the disposition in such jurisdictions of the
securities owned by such Holder; provided, however, that Parent shall not be
required in connection therewith or as a condition thereto to qualify to do
business, to file a general consent to service of process or to become subject
to any material tax in any such states or jurisdictions; and, provided, further,
that (notwithstanding anything in this Agreement to the contrary with respect to
the bearing of expenses) if any jurisdiction in which any of such Registrable
Securities shall be qualified shall require that expenses incurred in connection
with the qualification therein of any such Registrable Securities be borne by
the selling Holders without reimbursement by Parent, then each selling Holder
shall, to the extent required by such jurisdiction, pay its respective pro rata
share of such qualification expenses;

(v) In connection with a sale of Registrable Securities pursuant to the
Registration Statement (assuming that no stop order is in effect with respect to
such Registration Statement at the time of such sale), cooperate with the
selling Holder and use commercially reasonable efforts to provide the transfer
agent for the Registrable Securities with such instructions and legal opinions
as may be required in order to facilitate the issuance to the purchaser (or the
selling Holder’s broker) of new unlegended certificates for such Registrable
Securities; and

(vi) Cause all such Registrable Securities to be listed on each securities
exchange or quotation system on which similar securities issued by Parent are
listed or traded.

 

-4-



--------------------------------------------------------------------------------

(c) Expenses of Registration. All fees, disbursements and expenses incurred in
connection with the filings, registrations, qualifications, deliveries and other
actions required to be made, effected or taken in connection with the
Registration Statement shall be borne by Parent.

(d) Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 2.

(e) Reports Under the Exchange Act. With respect to each Holder, from and after
the Closing until the earlier of (i) the date upon which all of the Registrable
Securities that such Holder owns or has the right to acquire may be sold by such
Holder without restriction in compliance with Rule 144 and Rule 145 within a
ninety-day period, and (ii) the date upon which all other rights of the Holders
under this Section 2 shall have expired in accordance with Section 2(h), Parent
shall use commercially reasonable efforts to (A) make and keep public
information available, as those terms are understood and defined in the General
Instructions to Form S-3 and in Rule 144, and (B) file with the SEC all reports
and other documents required to be filed by an issuer of securities registered
under Sections 13 or 15(d) of the Exchange Act.

(f) Suspension Periods. Notwithstanding anything in this Agreement to the
contrary, upon (i) the issuance by the SEC of a stop order suspending the
effectiveness of the Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (ii) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which the Registration Statement shall contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any Prospectus shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (iii) the occurrence or existence
of any pending corporate development that, in the reasonable discretion of
Parent, makes it appropriate to suspend the availability of any Registration
Statement and the related Prospectus, Parent shall (A) in the case of clause
(ii) above, as soon as, in the reasonable judgment of Parent, public disclosure
of such Material Event would not be prejudicial to or contrary to the interests
of Parent or, if necessary to avoid unreasonable burden or expense, as soon as
reasonably practicable thereafter, prepare and file a post-effective amendment
to the Registration Statement or a supplement to the related Prospectus or any
document incorporated therein by reference or file any other required document
that would be incorporated by reference into the Registration Statement and
Prospectus so that the Registration Statement does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
such Prospectus does not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being offered and sold thereunder, and, in the case of a
post-effective amendment to a Registration Statement, subject to the next
sentence, use reasonable best efforts to cause it to be declared effective as
promptly as is reasonably practicable, and (B) give notice to the selling
Holders that the availability of the Registration Statement and Prospectus is
suspended (a “Deferral Notice”) and,

 

-5-



--------------------------------------------------------------------------------

upon receipt of any Deferral Notice, each Holder agrees not to sell any
Registrable Securities pursuant to the Registration Statement or Prospectus
until such Holder has received copies of the supplemented or amended Prospectus
provided for in clause (A) above, or has been advised in writing by Parent that
the Registration Statement and Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in the Registration Statement or Prospectus. Parent
shall use reasonable best efforts to ensure that the use of such Registration
Statement and Prospectus may be resumed (x) in the case of clause (i) above, as
promptly as is practicable, (y) in the case of clause (ii) above, as soon as, in
the reasonable judgment of Parent, public disclosure of such Material Event
would not be prejudicial to or contrary to the interests of Parent or, if
necessary to avoid unreasonable burden or expense, as soon as reasonably
practicable thereafter, and (z) in the case of clause (iii) above, as soon as,
in the reasonable discretion of Parent, such suspension is no longer
appropriate. The period during which the availability of a Registration
Statement or Prospectus is suspended under the circumstances described in
clauses (ii) or (iii) of the first sentence of this Section 2(f) (a “Deferral
Period”) shall not exceed an aggregate of 90 days for all Deferral Periods in
any 12-month period, and there shall be no more than two Deferral Periods in any
12-month period. In order to enforce the covenants of the Holders set forth in
this Section 2(f), Parent may impose stop transfer instructions with respect to
the Registrable Securities of each Holder (and the shares or securities of every
other person subject to the foregoing restriction) until the end of each
Deferral Period. Notwithstanding anything to the contrary contained herein, for
a period from the Closing until 61 days after the Registration Statement has
been declared effective (the “Resale Period”), Parent shall not enter into or
pursue any transaction or take any action reasonably within its control which
results, and which Parent knew or should reasonably have known would result, in
the circumstances described in clauses (ii) or (iii) of the first sentence of
this Section 2(f) occurring during the Resale Period; provided, however, that
Parent shall be permitted to close one Permitted Financing (as defined below)
during the Resale Period and in connection with such Permitted Financing, at the
request of Parent, each Holder shall agree not to sell any Registrable
Securities pursuant to the Registration Statement or Prospectus for one period
of up to two weeks from the date of notice by Parent of its intention to pursue
a Permitted Financing (the “Holders Lock-Up Period”) provided that the Resale
Period shall be extend for the length of the Holders Lock-Up Period. “Permitted
Financing” means a financing transaction pursuant to which Parent issues
(i) Parent Common Stock (or any equity securities convertible into Parent Common
Stock) at a price not less than any customary discount to market, or (ii) any
debt securities convertible into Parent Common Stock (A) with a conversion price
at a premium to market and (B) on terms and conditions customary for convertible
debt offerings; provided, however, that, in each case, the aggregate proceeds to
Parent for such financing shall not exceed $150,000,000.

(g) Transfer of Registration Rights. The registration rights of any Holder under
this Agreement may be transferred or assigned to any transferee of such Holder;
provided that such transfer may otherwise be and is effected in accordance with
applicable federal and state securities laws; and, provided further, that
(A) unless such transferee or assignee is already a party to this Agreement,
such transferee or assignee shall have agreed to become a party to, and bound by
all of the terms and conditions of, this Agreement by duly executing and
delivering to Parent an Instrument of Adherence in the form attached as
Exhibit A hereto (an “Instrument of Adherence”), (B) the transfer or assignment
of the associated Registrable Securities is made in accordance with the
requirements of the Merger Agreement and any other applicable agreements

 

-6-



--------------------------------------------------------------------------------

or instruments by which such Holder is bound, and (C) following such transfer or
assignment, the further disposition of such Registrable Securities by such
Person is restricted under the Securities Act and applicable state securities
laws.

(h) Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 2 in connection with the Registration
Statement after the earlier of (i) the Registration Termination Date, and
(ii) the first time such Holder may sell all of its Registrable Securities
without restriction in compliance with Rule 144 and Rule 145 within a ninety-day
period. .

3. INDEMNIFICATION

(a) Indemnification by Parent. Parent will indemnify each Holder of Registrable
Securities with respect to which registration has been effected pursuant to this
Agreement, each of such Holder’s officers and directors and each person
controlling (within the meaning of the Securities Act) such Holder, against all
claims, losses, damages, costs, expenses and liabilities of any nature
whatsoever (or actions in respect thereof) (“Losses”) arising out of or based on
any untrue statement (or alleged untrue statement) of a material fact contained
in any registration statement, prospectus or other document filed with the SEC
incident to any such registration (each, a “Registration Document”), or arising
out of or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each such Holder, each of its
officers and directors and each person controlling such Holder for any legal and
other expenses reasonably incurred in connection with investigating or defending
any such Losses, except that Parent will not be liable in any such case to the
extent that any such Loss arises out of or is based on any untrue statement or
omission based upon (i) written information furnished to Parent by any Holder
specifically for use therein, or (ii) Pre-Closing Information.

(b) Indemnification by the Holders. Each Holder will, if Registrable Securities
held by or issuable to such Holder are included in the securities to which a
registration is being effected, indemnify Parent, each of its directors and
officers and each person who controls Parent within the meaning of the
Securities Act, and each other Holder, each of such other Holder’s officers and
directors and each person controlling such other Holder, against all Losses
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any Registration Document, or arising out of or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse Parent, such other Holders, and such directors,
officers and other persons for any legal or other expenses reasonably incurred
in connection with investigating or defending any such Losses, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus or other document filed with the SEC in reliance upon and
in conformity with written information (excluding Pre-Closing Information)
furnished to Parent by such Holder specifically for use therein.

(c) Procedures for Indemnification. Each party entitled to indemnification under
this Section 3 (the “Indemnified Party”), shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual

 

-7-



--------------------------------------------------------------------------------

knowledge of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense. A failure to give notice in
accordance with this Section 3(c) shall in no case prejudice the rights of the
Indemnified Party under this Agreement unless the Indemnifying Party shall be
materially prejudiced by such failure and then only to the extent of such
prejudice. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof, the giving of a release from all liability in
respect to such claim or litigation. If any such Indemnified Party shall have
been advised by counsel chosen by it that there may be one or more legal
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, the Indemnifying Party
shall not have the right to assume the defense of such action on behalf of such
Indemnified Party and will reimburse such Indemnified Party and any person
controlling such Indemnified Party for the reasonable fees and expenses of any
counsel retained by the Indemnified Party, it being understood that the
Indemnifying Party shall not, in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys for such Indemnified Party
or controlling person, which firm shall be designated in writing by the
Indemnified Party to the Indemnifying Party.

(d) Pre-Closing Information. It is agreed that indemnification pursuant to this
Section 3 shall not be available to any party to the extent that any claim,
loss, damage, cost, expense, liability or action of or against such party arises
out of or is based on any untrue statement or omission based upon Pre-Closing
Information.

(e) Information by Holder. The Holder or Holders of Registrable Securities
included in any registration shall furnish to Parent such information regarding
such Holder or Holders and the distribution proposed by such Holder or Holders
as Parent may reasonably request in writing and as shall be required in
connection with any registration, qualification or compliance referred to in
this Agreement. It is agreed that such information shall be, and Pre-Closing
Information shall not be, “written information furnished to Parent specifically
for use in such registration statement” within the meaning of Sections 3(a) and
3(b).

(f) Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) any
party entitled to indemnification under this Section 3 makes a claim for
indemnification pursuant to this Section 3 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 3 provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
such party in circumstances for which indemnification is provided under this
Section 3; then, and in each such case, the Indemnifying Party will contribute
to the aggregate Losses of the Indemnified Party in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions

 

-8-



--------------------------------------------------------------------------------

which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Parties shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. If the allocation
provided in this paragraph (f) is not permitted by applicable law, the parties
shall contribute (i) as between Parent and the selling Holders, based upon the
relative benefits received by Parent from the initial offering of the
Registrable Securities on the one hand and the net proceeds received by the
selling Holders from the sale of Registrable Securities on the other and (ii) as
among the selling Holders, in proportion to the net proceeds received by a
selling Holder bears to the aggregate net proceeds received by all of the
selling Holders. Notwithstanding anything to the contrary contained herein,
(A) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (B) no person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 3(f) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph.

(g) Survival. The obligations of Parent and Holders under this Section 3 shall
survive until the fifth anniversary of the completion of any offering of
Registrable Securities in a registration statement, regardless of the expiration
of any statutes of limitation (or extensions thereof).

4. MISCELLANEOUS

(a) Equitable Adjustments. In the event of any stock split, reverse stock split,
stock dividend, reorganization, reclassification, combination, recapitalization
or other like change with respect to the Parent Common Stock occurring after the
Closing, all references in this Agreement to specified numbers of shares of
Parent Common Stock and all references to dollar amounts or purchase prices
connected with shares of Parent Common Stock shall be equitably adjusted to the
extent necessary to provide the parties the same economic effect as contemplated
by this Agreement prior to such stock split, reverse stock split, stock
dividend, reorganization, reclassification, combination, recapitalization or
other like change.

(b) Additional Parties. One or more additional Persons may become parties to
this Agreement after the date hereof; provided that (i) either (A) such Person
is entitled to receive Registrable Securities pursuant to the Merger Agreement,
or (B) such Person has been validly assigned rights under Section 2(g), and
(ii) in either case, such Person has agreed to become a party to, and to be
bound by, all of the terms and conditions of this Agreement by duly executing
and delivering to Parent an Instrument of Adherence.

(c) Amendment and Waivers. This Agreement may not be amended or modified, except
(i) by an instrument in writing signed by Parent and each Holder, or (ii) by a

 

-9-



--------------------------------------------------------------------------------

waiver in accordance with Section 4(d). Any amendment or waiver in accordance
with this Section 4(c) shall be binding on the parties hereto and any future
parties to this Agreement as contemplated by Sections 2(g) and 4(b).

(d) Extension; Waiver. Any party hereto may, to the extent legally allowed,
(i) extend the time for the performance of any obligation or other act of the
other parties hereto, (ii) waive any inaccuracy in the representations and
warranties made to such party herein or in any document delivered pursuant
hereto, and (iii) waive compliance with any agreement or condition for the
benefit of such party contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. Without limiting the
generality or effect of the preceding sentence, no delay in exercising any right
under this Agreement shall constitute a waiver of such right, and no waiver of
any breach or default shall be deemed a waiver of any other breach or default of
the same or any other provision in this Agreement.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally, one business day after
having been dispatched by a nationally recognized overnight courier service or
when sent via facsimile (with acknowledgment of complete transmission) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

  (i) if to Parent:

SunPower Corporation

3939 North First Street

San Jose, California 95134

Attention: Emmanuel Hernandez

Facsimile No.: 408.739.7713

Telephone No.: 408.240.5500

with a copy (which shall not constitute notice) to:

Jones Day

2882 Sand Hill Road, Suite 240

Menlo Park, California 94025

Attention: Daniel R. Mitz

                  Sean M. McAvoy

Facsimile No.: 650.739.3900

Telephone No.: 650.739.3939

 

-10-



--------------------------------------------------------------------------------

after January 5, 2007, to:

Jones Day

1755 Embarcadero Road

Palo Alto, California 94303

Attention: Daniel R. Mitz

                  Sean M. McAvoy

Facsimile No.: 650.739.3900

Telephone No.: 650.739.3939

 

  (ii) if to any initial party to this Agreement, to the address set forth for
such party on the signature page hereto; and

 

  (iii) if to any Person that becomes a party to this Agreement after the date
hereof, to the address set forth beneath such Person’s signature on the
Instrument of Adherence executed by such Person and Parent or such other written
instrument pursuant to which such Person became a party to this Agreement.

(f) Headings. The headings and captions in this Agreement are for reference only
and shall not be used in the construction or interpretation of this Agreement.

(g) Interpretation. The parties have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

(h) Counterparts. This Agreement may be executed in one or more counterparts
(whether delivered by facsimile or otherwise), each of which shall be considered
one and the same instrument and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto; it being understood that all parties hereto need not sign
the same counterpart.

(i) Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. Except
as provided in Section 2(g), neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
(whether pursuant to a merger, by operation of law or otherwise) without the
prior written consent of the other parties, except by Parent to the surviving or
acquiring company or its parent in the event of a merger involving Parent or an
acquisition of all or substantially all of the assets or equity of Parent so
long as such surviving or acquiring entity or its parent expressly assumes the
obligations of Parent hereunder. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. This Agreement shall
also be binding upon and inure to the benefit of any transferee permitted
hereunder of any of the Registrable Securities. Notwithstanding

 

-11-



--------------------------------------------------------------------------------

anything in this Agreement to the contrary, if at any time any Holder shall
cease to own any Registrable Securities, all of such Holder’s rights under this
Agreement shall immediately terminate.

(j) Severability. Any term or provision of this Agreement that is held by a
court of competent jurisdiction or arbitrator to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction. If the final judgment of such
court or arbitrator declares that any term or provision hereof is invalid, void
or unenforceable, the parties agree to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
original intention of the invalid or unenforceable term or provision.

(k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, IRRESPECTIVE
OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF CALIFORNIA, AS TO ALL MATTERS,
INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, ENFORCEABILITY, PERFORMANCE
AND REMEDIES.

(l) Binding Arbitration. Except as provided in Sections 4(n) and 4(o), all
disputes, controversies or claims (whether in contract, tort or otherwise)
arising out of, relating to or otherwise by virtue of this Agreement, breach of
this Agreement or the transactions contemplated by this Agreement shall be
resolved as follows:

(i) Any disputes shall be settled under the applicable rules of arbitration
(except as set forth below) of JAMS, Inc. as amended from time to time and as
modified in this Section 4(l).

(ii) The arbitration shall take place in San Francisco, California and shall be
the exclusive forum for resolving such disputes, controversies or claims. The
arbitrator shall have the power to order hearings and meetings to be held in
such place or places as he or she deems in the interests of reducing the total
cost to the parties of the arbitration.

(iii) The arbitration shall be held before a single arbitrator. The arbitrator
shall have the power to order equitable remedies. The arbitrator may hear and
rule on dispositive motions as part of the arbitration proceeding (e.g. motions
for summary dispositions).

(iv) The arbitrator may appoint an expert only with the consent of all of the
parties to the arbitration.

(v) The arbitrator’s fees and the administrative expenses of the arbitration
shall be paid equally by the parties. Each party to the arbitration shall pay
its own costs and expenses (including attorney’s fees) in connection with the
arbitration.

 

-12-



--------------------------------------------------------------------------------

(vi) The award rendered by the arbitrator shall be final and binding on the
parties. The award rendered by the arbitrator may be entered into any court
having jurisdiction, or application may be made to such court for judicial
acceptance of the award and an order of enforcement, as the case may be. Such
court proceeding shall disclose only the minimum amount of information
concerning the arbitration as is required to obtain such acceptance or order.

(vii) Except as required by law, neither any party nor the arbitrator may
disclose the existence, content or results of an arbitration brought in
accordance with this Agreement.

(viii) Each party to this Agreement hereby agrees that in connection with any
such action process may be served in the same manner as notices may be delivered
under Section 4(f) and irrevocably waives any defenses it may have to service in
such manner.

(m) Submission to Jurisdiction; Arbitration. Notwithstanding anything to the
contrary in this Agreement, the sole jurisdiction, venue and dispute resolution
procedure for all disputes, controversies or claims for specific performance
under Section 4(n) or to enforce an arbitration award pursuant to Section 4(l)
shall be the United States Federal Court for the Northern District of
California, and the parties to this Agreement hereby consent to the jurisdiction
of such court. Each of the parties agrees that process may be served upon it in
the manner specified in Section 4(e) and irrevocably waives and covenants not to
assert or plead any objection which it might otherwise have to such jurisdiction
and such process.

(n) Specific Performance. The parties agree that irreparable damage would occur
if any of the provisions of this Agreement were not performed in accordance with
their specific terms. Therefore, the parties shall be entitled to specific
performance of the terms hereof, this being in addition to any other remedy to
which they are entitled under this Agreement, at law or in equity.

[Signature Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

SUNPOWER CORPORATION

 

By:

 

 

Name:

 

Title:

 

Securityholders:

Print Name:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address and Fax Number for Notice:

 

   

 

With a copy to :

 

   

 

 



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF SECURITYHOLDERS

 

Name

  

Number of Shares of Parent Common Stock

       

 



--------------------------------------------------------------------------------

EXHIBIT A

INSTRUMENT OF ADHERENCE

Reference is hereby made to that certain Registration Rights Agreement, dated as
of •, 2006, by and among SunPower Corporation, a Delaware corporation
(“Parent”), and the other parties thereto, as amended and in effect from time to
time (the “Agreement”). Capitalized terms used herein without definition shall
have the respective meanings ascribed thereto in the Agreement.

The undersigned, in order to have any rights under the Agreement, hereby agrees
that, from and after the effectiveness of this Instrument of Adherence, the
undersigned will be a party to the Agreement and is entitled to all of the
benefits under, and is subject to all of the obligations, restrictions and
limitations set forth in, the Agreement. This Instrument of Adherence shall
become effective and shall become a part of the Agreement upon the execution of
this Instrument of Adherence by both the undersigned and Parent.

Print Name:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address and Fax Number for Notice:

 

   

 

Accepted:

 

SUNPOWER CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 